Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-3 and 6-10 are currently pending in the instant application.  Applicants have canceled claims 4-5 and added new claims 6-10 in an amendment filed on June 14, 2021.  Claims 1-3 and 6-10 are rejected in this Office Action.
I.	Priority
The instant application is a 371 of PCT/KR2019/018434, filed on December 24, 2019 and claims benefit of Foreign Application REPUBLIC OF KOREA 10-2018-0170965, filed on December 27, 2018. 
II.	Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 14, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  

III.	Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-3 and 6-10 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claim 1 contains the limitation “A compound represented by the following Chemical formula 1.” There is a period after the phrase “by the following Chemical formula 1” and it is unclear what formula Applicants are referring back to since there is no mention of “a chemical formula 1” earlier in the claim. There is insufficient antecedent basis for this limitation in the claim.  Applicants are suggested to amend claim 1 so that it reads “A compound represented by chemical formula 1” or “A compound of chemical formula 1” to overcome the rejection. 

IV.	Objections

Claim Objections
Claim 1 is objected to because of the following informalities:  for containing two periods.  There is one period after the phrase “following Chemical formula 1” and a second period at the end of the claim.  There should only be one period present in each claim at  the end of the claim.  Each claim begins with a capital letter and ends with a period (MPEP 608.01 (m)).  Appropriate correction is required.

***The closest prior art is US 6,992,096 which teaches compounds such as 
    PNG
    media_image1.png
    138
    224
    media_image1.png
    Greyscale
but does not teach compounds with the indicated group below 
    PNG
    media_image2.png
    159
    320
    media_image2.png
    Greyscale
as seen in the instant compounds.

V.  Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is 571-272-9043.  The examiner can normally be reached on 7:00 AM-3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626